We have considered carefully the petition to rehear in this case and the briefs filed by the learned counsel for the plaintiff in support of it, as well as those filed by the defendant.
The majority of the Court is of opinion that no authority was overlooked in the opinion of the Chief Justice and that no question has been raised by the petition to rehear which was not considered on the former hearing.
We are of opinion that the case was fully covered by the opinion of theChief Justice, affirming the judgment of his Honor, Judge Biggs.
The petition to rehear is dismissed.
WALKER, J., and HOKE, J., dissenting.
(214)